
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.30.2

[Clifford Chance LOGO]

LIMITED LIABILITY PARTNERSHIP

EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ARCH REINSURANCE LTD.

AND

ARCH INSURANCE COMPANY
AS OBLIGORS

WITH

BARCLAYS BANK PLC
AS LENDER


AMENDMENT AGREEMENT
RELATING TO A
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
DATED AS OF 25 NOVEMBER 2003



--------------------------------------------------------------------------------



THIS AGREEMENT is made effective as of the Effective Date (as defined below)
between:

(1)ARCH REINSURANCE LTD., a corporation organized and existing under the laws of
Bermuda ("Arch Reinsurance");

(2)ARCH INSURANCE COMPANY, a corporation organized and existing under the laws
of the State of Missouri ("Arch Insurance");

        (together, the "Obligors"); and

(3)BARCLAYS BANK PLC (the "Lender").

IT IS AGREED as follows:

1.    DEFINITIONS AND INTERPRETATION

1.1    Definitions

In this Agreement:

"Effective Date" means the date on which the Lender confirms to the Obligors
that it has received each of the documents listed in Schedule 1 (Conditions
Precedent) in a form and substance satisfactory to the Lender.

"Original Facility Agreement" means the Letter of Credit and Reimbursement
Agreement dated as of November 25, 2003 between Arch Reinsurance Ltd., as the
Obligor and the Lender, as amended from time to time prior to the date of this
Agreement.

"Restated Agreement" means the Original Facility Agreement, as amended by this
Agreement, the terms of which are set out in Schedule 2 (Restated Agreement).

1.2    Incorporation of Defined Terms

(a)Unless a contrary indication appears, a term used in any other Fundamental
Document or in any notice given under or in connection with any Fundamental
Document has the same meaning in that Fundamental Document or notice as in this
Agreement.

(b)The principles of construction set out in the Original Facility Agreement
shall have effect as if set out in this Agreement.


1.3    Clauses

(a)In this Agreement any reference to a "Clause" or "Schedule" is, unless the
context otherwise requires, a reference to a Clause or Schedule of this
Agreement.

(b)Clause and Schedule headings are for ease of reference only.

2.    AMENDMENT

With effect from the Effective Date the Original Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 2 (Restated Agreement).

3.    ACCESSION

Arch Insurance agrees to become an Obligor and to be bound by the terms of the
Restated Facility Agreement as amended from time to time and the Fundamental
Documents. Arch Insurance is a company duly incorporated under the laws of the
State of Missouri.

1

--------------------------------------------------------------------------------



4.    REPRESENTATIONS

The Obligors make the representations specified in clause 4 of the Original
Facility Agreement as if each reference in those representations to "this
Agreement" or "the Fundamental Documents" includes a reference to (a) this
Agreement and (b) the Restated Agreement.

5.    CONTINUITY AND FURTHER ASSURANCE

5.1    Continuing obligations

The provisions of the Fundamental Documents shall, save as amended in this
Agreement, continue in full force and effect.

5.2    Further assurance

The Obligors shall, at the request of the Lender and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this Agreement.

6.    FEES, COSTS AND EXPENSES

6.1    Transaction expenses

Each Obligor shall promptly on demand pay the Lender the amount of all costs and
expenses (including legal fees) reasonably incurred by such Obligor in
connection with the negotiation, preparation, printing and execution of this
Agreement and any other documents referred to in this Agreement; provided that
if the Lender is unable to determine which Obligor is responsible for any amount
subject to this paragraph 6.1, such amount shall be paid by both Obligors on a
50%-50% basis.

6.2    Amendment Fee

On the Effective Date, each Obligor shall pay to the Lender an amendment fee of
US $5,000 (for a total amount of US $10,000) free and clear of any setoff or
deduction to such account as the Lender shall notify to Arch Reinsurance.

6.3    Enforcement costs

Each Obligor shall, within three Business Days of demand, pay to the Lender 50%
of the amount of all costs and expenses (including legal fees) incurred by the
Lender in connection with the enforcement of, or the preservation of any rights
under this Agreement.

6.4    Stamp taxes

Each Obligor shall pay and, within three Business Days of demand, indemnify the
Lender against 50% of any cost, loss or liability the Lender incurs in relation
to all stamp duty, registration and other similar Taxes payable in respect of
this Agreement.

7.    MISCELLANEOUS

7.1    Incorporation of terms

The provisions of clause 7.1 (Amendments and Waivers), clause 7.6 (Governing
Law), clause 7.7 (Consent to Jurisdiction) and clause 7.8 (Waiver of Jury Trial)
of the Original Facility Agreement

2

--------------------------------------------------------------------------------



shall be incorporated into this Agreement as if set out in full in this
Agreement and as if references in those clauses to "this Agreement" are
references to this Agreement.

7.2    Designation as Fundamental Document

The Obligors and the Lender designate this Agreement as a Fundamental Document
by execution of this Agreement for the purposes of the definition of Fundamental
Document in the Original Facility Agreement.

7.3    Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

3

--------------------------------------------------------------------------------




SCHEDULE 1
CONDITIONS PRECEDENT


1.    Obligors

1.1A copy of the constitutional documents of Arch Insurance and a director's
certificate from Arch Reinsurance certifying that there have been no changes to
its constitutional documents since November 25, 2003.

1.2A copy of the resolutions of the board of directors of each Obligor:

1.2.1approving the terms of, and the transactions contemplated by, this
Agreement and resolving that it execute this Agreement (and, in respect of Arch
Insurance, the other Fundamental Documents);

1.2.2authorizing a specified person or persons to execute this Agreement (and,
in respect of Arch Insurance, the other Fundamental Documents) on its behalf;
and

1.2.3authorizing a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement (and, in respect of Arch Insurance, the other
Fundamental Documents).

1.3A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above.

1.4A certificate of the Corporate Secretary, or the equivalent thereof, of the
relevant Obligor certifying that each copy document relating to it specified in
this Schedule 1 is correct, complete and in full force and effect as at a date
no earlier than the date of this Agreement.

2.    Legal Opinions

2.1A legal opinion of Clifford Chance LLP, as special New York counsel to the
Lender.

2.2A legal opinion of the legal advisers to each of the Obligors in the
jurisdiction of organization of each Obligor, in form and substance satisfactory
to the Lender.


3.    Other documents and evidence

3.1A duly executed and delivered Security Agreement between the Lender and Arch
Insurance and any necessary Security Document (including a Pledged Collateral
Account Control Agreement in substantially the same form as the Pledged
Collateral Account Control Agreement dated as of November 25, 2003 between Arch
Reinsurance, Barclays Bank PLC and Fleet National Bank Inc.).

3.2A duly executed and delivered Custody Agreement dated on or about the
Effective Date between Arch Insurance and Fleet National Bank Inc. as Custodian
Bank same form as the Custody Agreement dated as of November 24, 2003 between
Arch Reinsurance and Fleet National Bank Inc..

3.3A copy of any other authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Obligors accordingly) in connection with the entry into and performance of the
transaction contemplated by this Agreement or for the validity and
enforceability of this Agreement.

4

--------------------------------------------------------------------------------




SIGNATURES


 
   
   
The Obligors
ARCH REINSURANCE LTD.
By:
 
/s/ Janine Trench

--------------------------------------------------------------------------------


 
  Name:   Janine Trench

--------------------------------------------------------------------------------

    Title:   Controller

--------------------------------------------------------------------------------

   
ARCH INSURANCE COMPANY
By:
 
/s/ Fred S. Eichler

--------------------------------------------------------------------------------


 
  Name:   Fred S. Eichler

--------------------------------------------------------------------------------

    Title:   Senior Vice President and CFO

--------------------------------------------------------------------------------

   
The Lender
BARCLAYS BANK PLC
By:
 
/s/ Jodie Walden

--------------------------------------------------------------------------------


 
  Name:   Jodie Walden

--------------------------------------------------------------------------------

    Title:   Manager

--------------------------------------------------------------------------------

   

5

--------------------------------------------------------------------------------



[Clifford Chance LOGO]

LIMITED LIABILITY PARTNERSHIP

CONFORMED COPY


DATED AS OF NOVEMBER 25, 2003

(AS AMENDED AND RESTATED ON AUGUST 19, 2004)

AND

ARCH REINSURANCE LTD.

AND

ARCH INSURANCE COMPANY

as Obligors

and

BARCLAYS BANK PLC

as Lender


--------------------------------------------------------------------------------



AMENDED AND RESTATED LETTER OF CREDIT
AND
REIMBURSEMENT AGREEMENT


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




CONTENTS


Clause


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

1.   Definitions And Interpretation   1
2.
 
Terms Of The Letter Of Credit Facility
 
7
3.
 
Conditions Of Issuance Of Letters Of Credit
 
12
4.
 
Representations And Warranties
 
13
5.
 
Covenants
 
15
6.
 
Events Of Default And Remedies
 
18
7.
 
Miscellaneous
 
20

--------------------------------------------------------------------------------




LETTER OF CREDIT

AND REIMBURSEMENT AGREEMENT


        LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT dated as of November 25,
2003 (as amended and restated on August 19, 2004 and otherwise amended and
supplemented from time to time, this "Agreement") by and among Arch
Reinsurance Ltd., a Bermuda company ("Arch Reinsurance"), and Arch Insurance
Company, a Missouri corporation ("Arch Insurance"), and Barclays Bank PLC (the
"Lender").

1.    DEFINITIONS AND INTERPRETATION

1.1    Definitions

Unless the context clearly otherwise requires, the following terms shall have
the following respective meanings:

"Adjusted Collateral Value" means, with respect to each of the Obligors and at
any date of determination, an amount equal to the sum of (A) (i) to the extent
that such Investments are comprised solely of U.S. Government Securities, 90% of
the market value of the aggregate Investments in the Custodial Account
established in the name of each Obligor, or (ii) to the extent that such
Investments are not comprised solely of U.S. Government Securities, 86.96% of
the market value of the aggregate Investments in the Custodial Accounts
established in the name of each Obligor, and (B) 100% of the amount of the
aggregate cash deposits in the Custodial Accounts established in the name of
each Obligor. The Investments shall be "marked to market" by the Custodian on a
daily basis but the Custodian shall provide only monthly reporting. For the
avoidance of doubt, the calculation of each Obligor's Adjusted Collateral Value
shall be separate from and unaffected by such calculation in respect of the
other Obligor.

"Affiliate" means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, "control" (including, with its correlative
meanings, "controlled by" and "under common control with") shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event: (i) any Person which owns directly or indirectly 20% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 20% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

"Applicable Insurance Regulatory Authority" means the insurance department or
similar administrative authority or agency that has the principal regulatory
jurisdiction over the Obligor.

"Beneficiary" means any Person designated a beneficiary of a Letter of Credit
issued pursuant to this Agreement.

"Business Day" means any day other than a Saturday, Sunday or any other day on
which commercial banks in London, Bermuda and New York are authorized or
required to close.

"Capital Lease" means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

"Capital Lease Obligations" means, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease. For purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

"Closing" means the delivery of the executed Fundamental Documents by the
parties thereto on the Closing Date.

--------------------------------------------------------------------------------






"Closing Date" means the date on which all of the conditions set forth in
Clause 3.1 shall have been satisfied or waived by the Lender.

"Code" means the U. S. Internal Revenue Code of 1986, as amended from time to
time, and any rule or regulation issued thereunder.

"Collateral" has the definition set forth in Clause 2.8 (Collateral Security).

"Constituent Documents" means, with respect to any Corporation, such
Corporation's certificate of incorporation, memorandum of association or other
similar document concerning the formation, organization and existence of such
Corporation required under the laws of the jurisdiction of organization of such
Corporation, and such Corporation's by-laws or other similar document required
under the laws of such jurisdiction of organization.

"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Arch Insurance or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

"Corporation" includes companies, associations, corporations, partnerships,
limited liability companies and other legal entities of all kinds.

"Custodial Account" shall have the meaning set forth in the Security Agreements
executed and delivered by each Obligor.

"Custodian" shall have the meaning set forth in the Custodian Agreement.

"Custodian Agreements" means the Custody Agreement dated 24 November 2003,
between Fleet National Bank, as Custodian, and Arch Reinsurance, and the Custody
Agreement dated 19 August 2004, between Fleet National Bank, as Custodian, and
Arch Insurance, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

"Default" means any event or condition specified in Clause 6.1, which, upon the
giving of notice, the lapse of time, or the happening of any further condition,
would become an Event of Default.

"Dollar Equivalent" means, with respect to any monetary amount in a currency
other than United States Dollars, at any date of determination thereof, the
amount of United States Dollars obtained by converting such currency involved in
such computation into United States Dollars at the spot rate for the purchase of
United States Dollars with the applicable currency as published in the Financial
Times (or any successor thereto) on the date of such determination.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

"Event of Default" has the definition set forth in Clause 6.1.

"Facility" means the Letters of Credit that the Lender is willing to issue under
this Agreement as determined in its sole and absolute discretion in an amount
(including all Letter of Credit Obligations and Reimbursement Obligations for
the Obligors) not to exceed at the time of issuance of any Letter of Credit
$50,000,000 (United States Dollars or the foreign currency Dollar Equivalent of
any of the following G7 nations: Canada, the European Union, and United Kingdom)
in the aggregate.

"Facility Termination Date" means December 31, 2008.

"Federal Funds Rate" means, for any period, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on

2

--------------------------------------------------------------------------------






such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day, provided that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate charged to the Lender on such Business Day on such
transactions as determined by the Lender.

"Fundamental Documents" means and includes each of the following for the time
being in force:

(a)this Agreement;

(b)the Letters of Credit;

(c)the Security Agreements;

(d)the Custodian Agreements; and

(e)any other Security Documents.

"GAAP" shall mean U.S. generally accepted accounting principles in effect from
time to time.

"Guarantee" means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor's
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms "Guarantee" and "Guaranteed" used as a verb shall have a
correlative meaning.

"Indebtedness" means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; (f) Guarantees by such Person of Indebtedness of others;
(g) Rate Hedging Obligations of such Person; and (h) any other obligation for
borrowed money or other financial accommodation which in accordance with GAAP or
SAP, as applicable, would be shown as a liability on the consolidated balance
sheet of such Person.

"Interest Rate" means the rate of interest per annum equal to two percentage
points (2%) above the LIBOR from time to time in effect, not to exceed the
maximum rate of interest permitted by applicable law.

"Investment" means (i) U.S. Government Securities and (ii) debt securities of
corporate issuers which (x) are denominated in United States Dollars, (y) in the
aggregate have an average weighted minimum rating of not less than AA- by S&P
and Aa3 by Moody's and (z) individually have a

3

--------------------------------------------------------------------------------






minimum rating of not less than BBB by S&P and Baa2 by Moody's, provided,
however, that, for purposes of the foregoing paragraph (ii), no more than 10% of
the aggregate Investments maintained in the Custodial Account established in the
name of the Obligor may consist of debt securities of corporate issuers with a
rating of A or lower by S&P and Aa3 by Moody's.

"ISP" means the International Standby Practices (ISP 1998), International
Chamber of Commerce Publication No. 590.

"Lender" means Barclays Bank PLC.

"Letter(s) of Credit" means either a Tranche A Letter of Credit and/or a Tranche
B Letter of Credit.

"Letter of Credit Obligations" means, as at any date of determination thereof,
on an aggregate basis for all Letters of Credit issued at the request of each
Obligor, the maximum amount that could be drawn by the Beneficiaries of such
Letters of Credit (assuming, notwithstanding any provision of a Letter of Credit
to the contrary, that such Beneficiary was then entitled to draw the full amount
remaining available thereunder) but which has not been drawn as of that date
(for purposes of any Letters of Credit denominated in the currency of Canada,
the European Union, or the United Kingdom, the maximum amount that could be
drawn by the Beneficiaries of such Letters of Credit shall be deemed to be the
Dollar Equivalent of such amount as of such date).

"LIBOR" means,

(a)the applicable Screen Rate; or

(b)(if no Screen Rate is available for the applicable currency) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Lender at its request quoted by the Reference Banks to leading Banks in the
London interbank market,

as of the relevant time on the quotation date in accordance with market practice
for the offering of deposits in such currency and for the specified period.

"Lien" means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property. For
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any Property that it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement (other than an operating lease) relating to such Property.

"Material Adverse Effect" means an event or circumstance which has or could
reasonably be expected to have a material adverse effect on:

(a)the ability of the Obligors (taken as a whole) to meet the obligations of
this Agreement;

(b)the business assets or financial condition of the Obligors taken as a whole;
or

(c)the validity or enforceability of the rights and remedies of the Lender under
the Fundamental Documents.

"Moody's" means Moody's Investor Service, Inc. or any successor thereto.

"Multiemployer Plan" means a "multiemployer plan" (as defined in Section (3)(37)
of ERISA) contributed to for any employees of Arch Insurance or any Affiliate of
Arch Insurance.

"Net Worth" means the excess of total assets over total liabilities of any
Person which shall be determined on a consolidated basis in accordance with
GAAP.

"Obligor" means, as the context may require, Arch Reinsurance or Arch Insurance
or both entities.

4

--------------------------------------------------------------------------------






"Parent" means Arch Capital Group Ltd., a Bermuda company.

"Person" means and includes an individual, a partnership, trust, estate,
corporation, company, unincorporated organization, limited liability company and
a government or any agency, instrumentality or political subdivision thereof.

"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Credit Party or any member of the Controlled Group may have any
liability.

"Property" means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

"Rate Hedging Obligations" means, for any Person, any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any agreements,
devices or arrangements designed to protect at least one of the parties thereto
from the fluctuations of interest rates, exchange rates or forward rates
applicable to such party's assets, liabilities or exchange transactions,
including but not limited to, dollar-denominated or cross-currency interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
puts and warrants, or any similar derivative transactions, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

"Reference Banks" means the principal London office of Barclays Bank PLC or such
other banks as may be appointed by the Lender.

"Reimbursement Obligations" means with respect to each Obligor, all obligations
of such Obligor pursuant to Clause 2.2 to reimburse the Lender for payments made
by the Lender upon any drawings under any Tranche A Letter of Credit or any
Tranche B Letter of Credit issued at the request of such Obligor and to pay to
the Lender all other amounts that are payable by such Obligor to the Lender
pursuant to this Agreement and the other Fundamental Documents. For purposes of
drawings under any Letters of Credit denominated in the currency of Canada, the
European Union or the United Kingdom, the amount of such drawing shall be deemed
to be the Dollar Equivalent of such amount as of the date of repayment of such
drawing, provided, however, that, solely for the purpose of determining such
Obligor's compliance with the requirements of Clause 5.1.3 hereof and clause 1
of either Security Agreement on any given date, the amount of any such
unreimbursed drawing shall be deemed to be the Dollar Equivalent of such amount
as of such date.

"SAP" means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority, applied on a basis consistent
with those that are to be used in making the calculations for purposes of
determining compliance with this Agreement.

"SAP Financial Statements" means the financial statements of each Obligor which
have been submitted or are required to be submitted to the Applicable Insurance
Regulatory Authority.

"S&P" shall mean Standard & Poor's Rating Services, a division of The McGraw
Hill Companies, Inc. or any successor thereto.

"Screen Rate" means the British Bankers' Association Interest Settlement Rate
for the relevant currency period, displayed on the appropriate page of the
Telerate screen. If the agreed page is replaced or service ceases to be
available, the Lender may specify another page or service displaying the
appropriate rate.

5

--------------------------------------------------------------------------------






"Security Agreements" means the Security Agreement, dated November 25, 2003, in
the form of Exhibit B-1 hereto, between the Lender and Arch Reinsurance and the
Security Agreement, dated August 19, 2004 substantially in the form of
Exhibit B-2 hereto, between the Lender and Arch Insurance, as the same may be
amended, supplemented, restated or otherwise modified from time to time, each
securing the obligations of the relevant Obligor under this Agreement and the
relevant Letters of Credit.

"Security Documents" means, collectively, the Security Agreements and each other
instrument or agreement that secures or guarantees the Reimbursement
Obligations.

"Single Employer Plan" means a Plan maintained by Arch Insurance or any member
of the Controlled Group for employees of Arch Insurance or any member of the
Controlled Group.

"Subsidiary" of a Person means:

(a)any corporation more than 50% of the outstanding securities having ordinary
voting power of which shall at the time be owned or controlled, directly or
indirectly, by such Person or by one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries; or

(b)any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of either Obligor.

"Tax" means any present or future tax, rate, duty, impost, governmental charge
or levy, including, without limitation thereto, any corporation, income (other
than any taxes imposed on or measured by the gross income or profits of the
Lender), value added, capital gains, sales, transfer, use, excise, occupation,
franchise, property, stamp or other tax or duty and any license, registration
and recording fee and all penalties, fines, interest imposed, assessed or
otherwise payable in respect of any of the foregoing and all deductions or
withholdings required to be made in respect of any of the foregoing levied,
assessed, charged or required by any government or taxing authority in any
country.

"Tranche A Letter(s) of Credit" means the irrevocable standby letters of credit
issued for the benefit of The Council of Lloyds or its affiliates under this
Agreement having an expiry date five (5) years from the date of issue in the
aggregate issued amount at any one time when aggregated with any other
outstanding Letters of Credit under this Agreement not to exceed a face amount
of $50,000,000.00 (United States Dollars).

"Tranche B Letter(s) of Credit" means the irrevocable standby letters of credit
issued to a Beneficiary under this Agreement having an expiry date 364 days from
the date of issue in the aggregate issued amount at any one time when aggregated
with any other outstanding Letters of Credit under this Agreement not to exceed
a face amount of $50,000,000.00 (United States Dollars).

"U.S. Government Securities" means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States, or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes. In no
event shall U.S. Government Securities include any security providing for the
payment of interest only.

1.2    Interpretation.

1.2.1The terms "hereof," "hereunder" and "herein" refer to this Agreement as a
whole.

6

--------------------------------------------------------------------------------



1.2.2References by number to Clauses, Schedules and Exhibits refer to the
Clauses, Schedules and Exhibits of this Agreement unless otherwise stated.

1.2.3The singular form of any word also refers to the plural form of such word,
and vice versa, and any word of any particular gender includes the correlative
words of the other genders.

1.2.4Any references in this Agreement to one or more items preceded by the word
"including" shall not be deemed limited to the stated items but shall be deemed
without limitation.

2.    TERMS OF THE LETTER OF CREDIT FACILITY

2.1    The Letters of Credit

2.1.1On the terms and subject to the further conditions hereinafter set forth
and upon satisfaction of the conditions set forth in Clause 3, the Lender hereby
agrees to issue on and after the Closing Date Tranche A Letters of Credit and
Tranche B Letters of Credit, each dated the date of its issuance, substantially
in the form of Exhibit A-1 and Exhibit A-2 respectively hereto and in the
aggregate issued at any one time in a face amount not to exceed $50,000,000.00
(United States Dollars) and so long as (after giving effect to the issuance of
the requested Letter of Credit) the Adjusted Collateral Value for each Obligor
is not less than the sum of all amounts then outstanding with respect to the
Letter of Credit Obligations and Reimbursement Obligations for such Obligor, as
more specifically set forth below in sub-clause 2.1.2. So long as any Letter of
Credit is outstanding and has not expired, this Agreement shall continue to be
in full force and effect with respect to such Letter of Credit, provided,
however, that no Letter of Credit shall be renewed, nor shall any Letter of
Credit be issued, on or after the Facility Termination Date.

2.1.2Each Obligor may, from time to time, request that the Lender issue Tranche
A Letters of Credit and/or Tranche B Letters of Credit during the period from
the date hereof to but not including the Facility Termination Date in an
aggregate face amount (together with the Letter of Credit Obligations and
Reimbursement Obligations for the Obligor) at any time issued up to but not
exceeding the Facility; provided however, (i) the aggregate amount of Letter of
Credit Obligations and Reimbursement Obligations for each Obligor at any time
issued shall not exceed the Adjusted Collateral Value for such Obligor and
(ii) the aggregate face amount of all Tranche A and Tranche B Letters of Credit
issued under this Agreement, shall not exceed $50,000,000.00 (United States
Dollars). Each Obligor shall make such request by executing and delivering to
the Lender the Lender's then standard form standby letter of credit application
and related documentation (in hardcopy and/or electronic format acceptable to
the Lender). The current standard form standby letter of credit application is
attached as Exhibit C hereto. If there shall exist any inconsistency between the
terms of this Agreement (and the Security Documents) and any such documentation
relating to a Letter of Credit issued under this sub-clause 2.1.2, the terms of
this Agreement (and the Security Documents) shall control.

2.2    Reimbursement; Lender's Responsibility

2.2.1The Lender shall notify each Obligor of a drawing under any Letter of
Credit issued at the request of such Obligor on or prior to the date of payment
of such drawing by contacting such Obligor telephonically. Reimbursement by an
Obligor of the amount of each such drawing is due and payable in full (i) on the
same day that the Lender honours such drawing, if the foregoing notice is
received before 1:00 p.m. (London time) on the date of such drawing or (ii) on
the Business Day immediately following the date of such drawing, if the
foregoing notice is received after 1:00 p.m. (London time) on the date of such
drawing, and such

7

--------------------------------------------------------------------------------



Obligor absolutely and unconditionally agrees to pay or cause to be paid to the
Lender, on such date, without demand, the amount of any drawing under a Letter
of Credit issued at the request of such Obligor.

2.2.2Each Obligor, absolutely and unconditionally, agrees to pay, or cause to be
paid, to the Lender, on demand, interest at the Interest Rate on any amount
(including on overdue interest to the extent permitted by law) due by such
Obligor hereunder that is not paid when due, for each day such amount is unpaid.

2.3    Obligations of Lender

Whenever the Lender receives a demand for payment under a Letter of Credit, it
will promptly examine the demand to determine whether or not it is in conformity
with such Letter of Credit under which it is presented.

2.4    Unconditional Obligations of the Obligors

Each Obligor agrees with the Lender that the following provisions shall apply
with respect to each Letter of Credit issued to such Obligor:

2.4.1Except as otherwise expressly stated in any Letter of Credit, but without
limiting any provision of this Agreement or any Letter of Credit, there may be
accepted or honoured as complying with such Letter of Credit any documents of
any character that comply with the provisions and interpretations contained in
the ISP.

2.4.2Neither the Lender nor any of its correspondents or agents shall be
responsible for: (i) the truth or accuracy of any statement contained in any
document received under the Letters of Credit; (ii) the validity, sufficiency or
genuineness of any such document believed by the Lender in good faith and in the
exercise of ordinary care to be valid, even if wholly fraudulent or forged;
(iii) any breach of contract between an Obligor or any other Person and the
beneficiary of any Letter of Credit; (iv) interruptions or delays in the
transmission or delivery of messages, by mail, courier service or electronic
means, whether in cipher or not; (v) any errors or omissions in the translation
of any document; (vi) failure or delay in giving any notice or in complying with
any other formality; (vii) delay in arrival or failure to arrive of any property
or required instrument or document; (viii) failure of any document to bear
adequate reference to a Letter of Credit, or failure of any Person to note the
amount of any payment on the reverse side of a Letter of Credit or to surrender
or to take up a Letter of Credit or to send forward documents as required by the
terms of a Letter of Credit, each of which provisions, if contained in a Letter
of Credit itself, it is agreed may be waived by the Lender; (ix) the fact that
any instructions, oral or written, given to the Lender purporting to have been
given by or on behalf of such Obligor and believed by the Lender in good faith
and in the exercise of ordinary care to be valid which pertain to the issuance
of any Letter of Credit, any extension, increase or other modification of any
Letter of Credit or other action to be taken or omitted with reference thereto,
were wholly or partly insufficient, erroneous, unauthorized or fraudulent; or
(x) any other act or omission as to which banks are relieved from responsibility
under the terms of the ISP, provided that none of the contingencies referred to
in subparagraphs (i) through (x) of sub-clause 2.4.2 is attributable to the
gross negligence or wilful misconduct of the Lender or any of its correspondents
or agents.

2.4.3Each Obligor will, without expense to the Lender, procure or cause to be
procured promptly all necessary licenses which are required with respect to the
transaction(s) which is/are the subject of any Letter of Credit issued for such
Obligor or to which any such Letter of Credit relates, will comply with or cause
to be complied with all applicable governmental regulations

8

--------------------------------------------------------------------------------



in regard thereto, and will furnish or cause to be furnished to the Lender such
documents and certificates in respect thereof as the Lender may reasonably
require.

2.4.4Each Obligor hereby agrees to indemnify and hold harmless the Lender from
and against all liability, loss or expense (including reasonable legal fees,
court costs and other expenses which the Lender may incur in enforcing its
rights hereunder) incurred as a consequence of (i) any failure on the part of
such Obligor duly to perform its agreements contained in this Clause 2.4,
(ii) any action taken or omitted by the Lender or any of its correspondents in
relation to any Letter of Credit issued at the request of or on behalf of such
Obligor, or (iii) any claims asserted by any party to any transaction in
connection with which such Letters of Credit are issued, except such liability,
loss or expense, if any, as is incurred as a result of the gross negligence or
wilful misconduct on the part of the Lender or of any of its correspondents.

2.5    Regulatory Requirements; Additional Costs

Each Obligor shall pay to the Lender from time to time upon demand such amounts
as the Lender determines in its sole discretion is necessary to compensate the
Lender for any costs attributable to the Lender's issuing or having outstanding,
or the Lender's participation in, or the Lender's making payment under, any
Letter of Credit issued at the request of such Obligor resulting from the
application of any domestic or foreign law or regulation or the interpretation
or administration thereof applicable to the Lender regarding any reserve,
assessment, capitalization (including the cost of maintaining capital sufficient
to permit issuance of the Letters of Credit, provided the cost attributed to the
Letters of Credit is determined in good faith by any reasonable method) or
similar requirement whether existing at the time of issuance of any such Letter
of Credit or adopted thereafter, including, without limitation, any reduction in
amounts receivable hereunder as a result of any change in applicable law,
treaty, regulation, policy or directive, or the imposition of any Tax or
increase in any existing Tax, applicable to the transactions contemplated
hereunder or the commitment of the Lender hereunder.

2.6    Fees

2.6.1Each Obligor agrees to pay to the Lender, severally and not jointly, a pro
rata share equal to 50% of the following fees in connection with this Agreement:

(a)a Letter of Credit renewal fee payable annually in arrears (and calculated
based upon a 360-day year and actual days elapsed) on the annual anniversary of
the Closing Date in an amount equal to .05% per annum of the amount of the
Facility;

(b)a Letter of Credit unused fee payable quarterly in arrears (and calculated
based upon a 360-day year and actual days elapsed) on the last Business Day of
each March, June, September and December, commencing on December 31, 2003 equal
to .15% per annum of an amount equal to $50,000,000 minus the total Letter of
Credit Obligations from time to time outstanding;

(c)a Letter of Credit upfront fee to be paid to the Lender, prior to or on the
Closing Date equal to .075% of the Facility; and

2.6.2Each Obligor agrees to pay to the Lender separately, and for its own
account, the following fees with respect to Letters of Credit issued at the
request of such Obligor:

(a)a Letter of Credit issuance fee payable quarterly in arrears (and calculated
based upon a 360-day and actual days elapsed) on the last Business Day of each
March, June, September and December with respect to each Letter of Credit issued
at the request of

9

--------------------------------------------------------------------------------



such Obligor in an amount equal to .65% per annum of the maximum face amount of
such Letter of Credit outstanding during such quarter; and

(b)all other charges, costs and fees customarily imposed by the Lender in
connection with the issuance of such letters of credit.

2.7    Payments and Computations

2.7.1All payments to be made by or on behalf of either Obligor under this
Agreement shall be made to the Lender, not later than 3:00 p.m. London time, on
the date when due, in immediately available funds by federal funds wire to the
Lender in the applicable currency at:

if United States dollars:

Correspondent Bank: Barclays Bank PLC, New York
ABA No.: 026 002 574
SWIFT Code: BARC US33
For Beneficiary Bank: Barclays Bank PLC, 54 Lombard Street, London
Sort Code: 20-00-00
SWIFT Code: BARC GB22
Beneficiary: Arch Reinsurance Ltd. or Arch Insurance, as applicable
Account Number: 84560255

if Canadian dollars:

Correspondent Bank: Canadian Imperial Bank of Commerce, Toronto
SWIFT Code: CIBCCATT
For Beneficiary Bank: Barclays Bank PLC, 54 Lombard Street, London
Sort Code: 20-00-00
SWIFT Code: BARC GB22
Beneficiary: Arch Reinsurance Ltd. or Arch Insurance, as applicable
Account Number: 75287566

if euro:

Beneficiary Bank: Barclays Bank PLC, 54 Lombard Street, London
Sort Code: 20-00-00
SWIFT Code: BARC GB22
Beneficiary: Arch Reinsurance Ltd. or Arch Insurance, as applicable
Account Number: 88196666

if pounds sterling:

Beneficiary Bank: Barclays Bank PLC, 54 Lombard Street, London
Sort Code 20-00-00
SWIFT Code: BARC GB22
Beneficiary: Arch Reinsurance Ltd. or Arch Insurance, as applicable
Account Number: 60950777

or to such other address or account, or to the attention of such other Person as
the Lender shall notify such Obligor.

2.7.2All payments made by or on behalf of each Obligor under this Agreement
shall be made without setoff or counterclaim and free and clear of, and without
deduction for, any taxes (other than any taxes imposed on or measured by the
gross income or profits of the Lender), levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any country or any political

10

--------------------------------------------------------------------------------



subdivision thereof or taxing or other authority therein unless such Obligor is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon an Obligor with respect to any amount payable by it hereunder,
it will pay to the Lender, on the date on which such amount becomes due and
payable hereunder and in United States Dollars, such additional amount as shall
be necessary to enable the Lender to receive the same net amount which it would
have received on such due date had no such obligation been imposed upon such
Obligor. If, at any time, the Lender, or any permitted assignee of the Lender
hereunder (an "Assignee"), is organized under the laws of any jurisdiction other
than the United States or any state or other political subdivision thereof, the
Lender or the Assignee shall deliver to the Obligors, through the Lender, on the
date it becomes a party to this Agreement, and at such other times as may be
necessary in the determination of the Obligors in its reasonable discretion,
such certificates, documents or other evidence, properly completed and duly
executed by the Lender or the Assignee (including, without limitation, Internal
Revenue Service Form W-8BEN or W-8ECI, as appropriate, or any successor form
prescribed by the Internal Revenue Service) to establish that the Lender or the
Assignee is not subject to deduction or withholding of United States Federal
Income Tax under Section 1441 or 1442 of the Internal Revenue Code or otherwise
(or under any comparable provisions of any successor statute) with respect to
any payments to the Lender or the Assignee of principal, interest, fees or other
amounts payable hereunder. The Obligors shall not be required to pay any
additional amount to the Lender or any Assignee under this sub-clause 2.7.1 if
the Lender or such Assignee shall have failed to satisfy the requirements of the
immediately preceding sentence; provided that if the Lender or any Assignee
shall have satisfied such requirements on the date it became a party to this
Agreement, nothing in this sub-clause 2.7.1 shall relieve either Obligor of its
obligation to pay any additional amounts pursuant to this sub-clause 2.7.1 in
the event that, as a result of any change in applicable law, the Lender or such
Assignee is no longer properly entitled to deliver certificates, documents or
other evidence at a subsequent date establishing the fact that the Lender or the
Assignee is not subject to withholding as described in the immediately preceding
sentence.

2.7.3All payments made by or on behalf of each Obligor under this Agreement
shall be applied first to the payment of all fees, expenses and other amounts
due to the Lender (excluding principal and interest) by such Obligor, then to
accrued interest with respect to the Reimbursement Obligations of such Obligor,
and the balance on account of outstanding principal with respect to the
Reimbursement Obligations of such Obligor; provided, however, that upon the
occurrence and during the continuation of an Event of Default, payments will be
applied to the obligations of such Obligor to the Lender as the Lender
determines in its sole discretion.

2.7.4All payments which shall be due hereunder on a day that is not a Business
Day shall be extended to the next succeeding Business Day, and interest shall
accrue during such extension.

2.7.5Computations of interest hereunder and computations of fees stated to be on
an annual basis shall be made on the basis of a year of 360 days for the actual
number of days elapsed (including the first day but excluding the last day).

2.8    Collateral Security

All of the obligations of each Obligor to the Lender under this Agreement and
the other Fundamental Documents shall be secured by a security interest and
pledge granted by such Obligor, as security for such Obligor's obligations under
this Agreement and the Letters of Credit issued at the request of such Obligor,
in favour of the Lender, in the securities and other collateral described in
each Security Agreement (together with all property or interests therein and all
income therefrom and proceeds thereof, collectively, the "Collateral").

11

--------------------------------------------------------------------------------



3.    CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT

3.1    Conditions Precedent to Closing and Issuance of Initial Letters of Credit

The obligations of the Lender (in its sole and absolute discretion) to issue any
Letter of Credit under this Agreement on or after the Closing Date are subject
to the satisfaction, prior to or concurrently with the issuance of any such
Letter of Credit, of the following conditions precedent:

3.1.1Fundamental Documents:    Each Obligor shall have executed and delivered to
the Lender each Fundamental Document required hereunder, which shall be in full
force and effect.

3.1.2Proof of Corporate Action:    The Lender shall have received a certificate
of the Secretary or an Assistant Secretary, or the equivalent thereof, from each
Obligor, dated the date hereof, setting forth resolutions of the Board of
Directors, or the equivalent thereof, of such Obligor approving the transactions
contemplated by this Agreement and the other Fundamental Documents and
authorizing the execution, delivery and performance by such Person of this
Agreement and the other Fundamental Documents to which such Person is a party,
which certificates shall state that such resolutions are in full force and
effect without amendment.

3.1.3Incumbency Certificates:    The Lender shall have received a certificate of
the Secretary or Assistant Secretary, or the equivalent thereof, from each
Obligor, dated the date hereof, setting forth the names and containing a
specimen signature of each officer and director of such Person authorized to
sign this Agreement and the other Fundamental Documents to which such Person is
a party and to give notices and to take other action on behalf of such Obligor
hereunder and in relation to the Collateral.

3.1.4Bermuda Requirements:    The Lender shall have received a certificate of
compliance issued by the Bermuda Regulatory Authority (Registrar of Companies
and the Bermuda Monetary Authority) for each of the Parent and Arch Reinsurance
in form and substance satisfactory to the Lender.

3.1.5Missouri Requirements:    The Lender shall have received a certificate of
good standing as of a recent date certified by the Secretary of State of the
State of Missouri and copies, certified by its Secretary or Assistant Secretary,
of all Constituent Documents for Arch Insurance in form and substance
satisfactory to the Lender.

3.1.6Legal Opinions:    The Lender shall have received signed legal opinion of
counsel for each Obligor in form and substance satisfactory to the Lender, which
opinion shall be addressed to and allow reliance thereon by the Lender and its
respective successors and permitted assigns.

3.1.7Proceedings and Documents:    All corporate and other proceedings and all
other matters in connection with the transactions contemplated by this Agreement
(including, without limitation, all regulatory and third party approvals), the
other Fundamental Documents and all other documents incidental hereto and
thereto, including all opinions of counsel, shall be reasonably satisfactory in
form and substance to the Lender.

3.1.8Financial Information:    The Lender is satisfied that the financial date
and other information furnished to the Lender by each of the Obligors is
accurate and complete and fairly presents the financial position and the results
of operations for the period indicated therein.

3.1.9Litigation:    The Lender is satisfied that there are no legal or arbitral
proceedings, or any proceedings by or before any governmental or regulatory
authority or agency, now pending or threatened against the Parent or either
Obligor, that are reasonably likely (either individually or in the aggregate) to
have a material adverse effect on the condition, financial or otherwise of the
Parent or either Obligor or are reasonably likely to materially impair or
prevent the consummation of the transactions completed in this Agreement.

12

--------------------------------------------------------------------------------



3.1.10Regulations and Policies:    There have been no material changes in
governmental regulation or policy affecting the Lender in respect of this
Agreement or either Obligor.

3.1.11Consents and Approvals:    Each Obligor and the Lender have obtained all
necessary consents and approvals.

3.1.12Collateral Requirements:    The Lender is satisfied with the Custodian
Agreements, the Security Agreements, subordination of custodian liens and any
other relevant documentation required in respect of collateral requirements.

3.2    Additional Conditions Precedent to the Issuance of Letters of Credit

The obligations of the Lender to issue any Letter of Credit under this Agreement
on or after the Closing Date (including pursuant to sub-clause 2.1.1) are
subject to the further conditions precedent that, both immediately prior to the
issuance of such Letter of Credit and also after giving effect thereto:

3.2.1no Default shall have occurred and be continuing;

3.2.2the representations and warranties made by each Obligor in this Agreement
and each of the Fundamental Documents shall be true and complete on and as of
the date of the issuance of such Letter of Credit with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

3.2.3there has been no material adverse change in the financial condition,
operations, properties, business or prospects of the Parent or either Obligor
since the date of this Agreement;

3.2.4the Lender shall have received a request for a Letter of Credit as provided
in Clause 2.1.2;

3.2.5the Lender shall have received evidence satisfactory to it (i) that the
Adjusted Collateral Value of any Obligor requesting the issuance of the Letter
of Credit is not less than the sum of all amounts then outstanding with respect
to Letter of Credit Obligations and Reimbursement Obligations of such Obligor,
taking into account the amount of the requested Letter of Credit, (ii) that each
of the Investments utilized in the calculation of each Obligor's Adjusted
Collateral Value has been deposited into the relevant Custodial Account
maintained by such Obligor, and (iii) that the aggregate face amount of Tranche
A and Tranche B Letters of Credit issued under this Agreement (taking into
account the requested Letter of Credit) does not exceed $50,000,000 (United
States Dollars); and

3.2.6the Net Worth of the Parent shall be no less than $750,000,000.

Each request for a Letter of Credit by each Obligor hereunder shall constitute a
certification by such Obligor to the effect set forth in the preceding sentence
(both as of the date of such notice and, unless such Obligor otherwise notifies
the Lender prior to the date of such Letter of Credit issuance, as of the date
of such issuance).

4.    REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement and to issue the
Letters of Credit, each Obligor for itself hereby represents and warrants that:

4.1    Corporate Existence and Power

Each Obligor (a) is a company or corporation duly organized, validly existing
without limitation of its corporate existence and in good standing under the
laws of its jurisdiction of organization and (b) has adequate power and
authority and legal right to own or hold under lease the properties it

13

--------------------------------------------------------------------------------



purports to own or to hold under lease and to carry on the business in which it
is engaged or presently proposes to engage. Each Obligor has adequate power and
authority to enter into this Agreement and each of the other Fundamental
Documents to which it is a party, to borrow hereunder, to create the Collateral
for the Reimbursement Obligations contemplated by this Agreement and the
Security Documents and to perform its obligations under this Agreement and each
of the other Fundamental Documents to which it is or is to become a party as
contemplated by this Agreement.

4.2    Authority

The execution and delivery by such Obligor of this Agreement and each other
Fundamental Document to which it is or is to become a party as contemplated
hereby, the obtaining of Letters of Credit hereunder, the pledging of the
Collateral for the Reimbursement Obligations contemplated by this Agreement and
the Security Documents and the performance by such Obligor of its obligations in
respect of this Agreement and the other Fundamental Documents in accordance with
their respective terms, have been duly authorized by all necessary corporate
action on the part of such Obligor and do not and will not (a) contravene any
provision of the Constituent Documents of such Obligor, (b) conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under or, except as contemplated by this Agreement, result in the
creation or imposition of any Lien pursuant to the terms of any, mortgage,
indenture, deed of trust, security agreement, pledge agreement, charge or other
instrument to which such Obligor or any of its respective property is bound,
(c) violate any law, governmental rule, regulation, order or decree of any court
or administrative agency or governmental officer applicable to and binding upon
such Obligor, (d) require any waiver, consent or other action by any
governmental or regulatory authority or by any trustee or holder of any
Indebtedness or obligations of such Obligor or (e) require the approval of the
shareholders of such Obligor.

4.3    Binding Effect of Agreement and Other Fundamental Documents

4.3.1This Agreement has been duly executed and delivered by such Obligor and the
agreements contained herein constitute, and the agreements contained in each
other Fundamental Document to which such Obligor is or is to become a party
will, when each such other Fundamental Document is executed and delivered,
constitute valid and legally binding obligations for such Obligor enforceable in
accordance with their respective terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws affecting the enforcement of creditors' rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

4.3.2Each Security Document executed and delivered on or after the date hereof
will effectively create the Liens purported to be created thereby and such liens
will be first-priority liens on the Collateral covered thereby, subject to no
other liens (except Liens in favour of the Custodian).

4.4    Financial Information

The Parent and such Obligor have heretofore furnished to the Lender accurate and
complete financial data and other information based on its operations in
previous years, and said financial data furnished to the Lender is accurate and
complete and fairly presents the financial position and the results of
operations for the period indicated therein.

14

--------------------------------------------------------------------------------



4.5    Material Adverse Change; No Default

There has been no material adverse change in the condition, financial or
otherwise, of the Parent or either Obligor since the date of the most recent
financial statement and no Default or Event of Default exists with respect to
such Obligor.

4.6    Litigation

There are no legal or arbitral proceedings, or any proceedings by or before any
governmental or regulatory authority or agency, now pending or (to the knowledge
of such Obligor) threatened against the Parent or such Obligor that are
reasonably likely (either individually or in the aggregate) to have a material
adverse effect on the condition, financial or otherwise, of the Parent or such
Obligor.

4.7    Compliance with Laws and Agreements

Such Obligor is in compliance with laws, regulations and orders of any
governmental agency or authority applicable to it or its Properties and all
indentures, agreements and other instruments binding upon it or its Property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a material adverse effect on its condition,
financial or otherwise.

4.8    ERISA

Arch Insurance does not contribute to a Multiemployer Plan or a Single Employer
Plan. Arch Reinsurance contributes to Single Employer Plans maintained by an
affiliate of the Obligors but does not contribute to a Multiemployer Plan. There
exists no Unfunded Pension Liability with respect to any Single Employer Plans,
except as would not have a Material Adverse Effect.

For the purposes of this Clause 4.8, "Unfunded Pension Liability" means the
excess of an Employee Plan's liabilities under Section 4001(a)(16) of ERISA,
over the current value of that plan's assets, determined in accordance with the
assumptions used for funding an Employee Plan pursuant to Section 412 of the
Code for the applicable plan year.

4.9    Regulation U

Margin stock (as defined in Regulation U) cumulatively constitutes less than 25%
of those assets of the Obligors that are subject to any limitation on sale,
pledge or other restriction hereunder. Neither Obligor is engaged, directly or
indirectly, principally, or as one of its important activities, in the business
of extending, or arranging for the extension of, credit for the purpose of
purchasing or carrying margin stock. No part of any Letter of Credit Facility,
or the proceeds thereof, will be used in a manner which would violate, or result
in a violation of, Regulation U.

5.    COVENANTS

5.1    Affirmative Covenants

Each Obligor for itself covenants and agrees that so long as any Letter of
Credit is outstanding:

5.1.1Maintenance of Corporate Existence:    Such Obligor shall maintain its
corporate existence.

5.1.2Reporting Requirements:    Such Obligor shall furnish to the Lender:

(a)Annual GAAP Financial Statements:    Within one hundred twenty (120) days
following the end of the Parent's and such Obligor's fiscal year (or, if a
registered company, such

15

--------------------------------------------------------------------------------



earlier date as the Parent's and such Obligor's Form 10-K is filed with the
Securities and Exchange Commission) copies of:

(i)the consolidated and consolidating balance sheet of the Parent as at the
close of such fiscal year, and

(ii)the consolidated and consolidating statements of income, changes in surplus
and cash flows of the Parent for such fiscal year,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
accompanied by an opinion thereon of PriceWaterhouseCoopers or other firm of
independent public accountants of recognized national standing selected by the
Parent and reasonably acceptable to the Lender, to the effect that the financial
statements have been prepared in accordance with GAAP (except for changes in
application in which such accountants concur) and present fairly in all material
respects in accordance with GAAP the financial condition of the Parent as of the
end of such fiscal year and the results of operations of the Parent for the
fiscal year then ended and that the examination of such accountants in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, included such tests of
the accounting records and such other auditing procedures as were considered
necessary under the circumstances.

(b)Quarterly GAAP Financial Statements:    As soon as available, and in any
event within sixty (60) days after the end of each quarterly fiscal period of
the Parent and such Obligor (other than the fourth fiscal quarter of any fiscal
year), copies of:

(i)the balance sheet of the Parent and such Obligor as at the end of such fiscal
quarter, and

(ii)the statements of income, changes in surplus and cash flows of the Parent
and such Obligor for such fiscal quarter and the portion of such fiscal year
ended with such fiscal quarter,

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
certified as presenting fairly in accordance with GAAP the financial condition
of the Parent and such Obligor as of the end of such period and the results of
operations for such period by a senior officer of the Parent or such Obligor, as
applicable, subject only to normal year-end accruals and audit adjustments and
the absence of footnotes.

(c)Annual/Quarterly Reports:    Concurrently with the delivery of the financial
statements required pursuant to sub-clauses (a), (b), (f) and (g) of this
clause, copies of all reports required to be filed with any Applicable Insurance
Regulatory Authority in connection with the filing of such financial statements.

(d)Management Letters:    Promptly upon receipt thereof, copies of any reports
or management letters relating to the internal financial controls and procedures
delivered to the Parent and such Obligor by any independent certified public
accountant in connection with an examination of the financial statements of the
Parent or such Obligor, as applicable.

(e)Additional Information:    Such additional information as the Lender, may
reasonably request concerning the Parent or such Obligor and for that purpose
all pertinent books and other documents relating to its business, affairs and
Properties, including Investments as shall from time to time be designated by
the Lender.

16

--------------------------------------------------------------------------------



(f)Annual SAP Financial Statements:    As soon as available, and in any event
within fifteen (15) days following the filing of Annual SAP Financial Statements
with the Applicable Insurance Regulatory Authority, copies of the (if required
to be filed with a regulatory authority) SAP Financial Statements for such
Obligor, in each case setting forth in comparative form the figures for the
preceding fiscal year and prepared in accordance with SAP, all in reasonable
detail and certified as presenting fairly in accordance with SAP, the financial
condition of such Obligor by a senior officer of such Obligor. Such Annual SAP
Financial Statements shall be accompanied by a summary of the applicable fiscal
year prepared by the management of such Obligor.

(g)Quarterly SAP Statements:    As soon as available, and in any event within
sixty (60) days after the end of each quarterly fiscal period, copies of the
unaudited SAP Financial Statements for such quarterly period of such Obligor
setting forth in comparative form the figures for the preceding fiscal year and
prepared in accordance with SAP, all in reasonable detail and certified as
presenting fairly in accordance with SAP the financial condition of such
Obligor, as applicable, as of the end of such period and results of operations
for such period by a senior officer of such Obligor, as applicable, subject to
normal year-end accruals and audit adjustments.

(h)Quarterly Custodial Account Certificate:    Such Obligor shall furnish to the
Lender quarterly a Custodial Account Certificate substantially in the form of
Exhibit D hereto.



5.1.3Maintenance of Adjusted Collateral Value:    Such Obligor shall at all
times maintain Collateral in the Custodial Account maintained in its name in an
amount such that the Adjusted Collateral Value is not less than the sum of all
amounts then outstanding with respect to the sum of the Letter of Credit
Obligations and Reimbursement Obligations of such Obligor. Each Obligor agrees
that if the Adjusted Collateral Value of the Collateral in the applicable
Custodial Account is less than the sum of the Letter of Credit Obligations and
the Reimbursement Obligations of such Obligor, the Lender may require such
Obligor to pay to the Custodian the amount of any such deficiency, which amount
shall be payable by no later than 3:00 p.m. (London time) (i) on the date of
notice by the Lender, if such notice is received before 12:00 p.m. (London time)
or (ii) on the Business Day immediately following the date of notice by the
Lender, if such notice is received after 12:00 p.m. (London time), and which
payment shall be deposited by the Custodian into the applicable Custodial
Account in the form of cash or Investments. At any time, other than after the
occurrence and during the continuation of a Default or an Event of Default, each
Obligor may substitute Collateral to the extent such substitution arises from
normal trade activities within the Custodial Account in accordance with the
provisions of clause 1 of the Security Agreement between each Obligor and the
Lender.

5.1.4ERISA:    No Obligor shall:

(a)allow, or permit any of its affiliates to allow (i) any Single Employer Plan
with respect to which such Obligor or its affiliate may have any liability to
terminate, (ii) such Obligor or any of its affiliates to withdraw from any
Single Employer Plan and, if applicable, a Multiemployer Plan, or (iii) any
Accumulated Funding Deficiency (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, to exist involving any of its
Single Employer Plans, to the extent that any of the events described in (i),
(ii) or (iii), singly or in the aggregate, could have a Material Adverse Effect;
or

(b)fail, or permit any of its affiliates to fail, to comply with ERISA or other
related provisions of the Code, if any such non-compliance, singly or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.

17

--------------------------------------------------------------------------------





6.    EVENTS OF DEFAULT AND REMEDIES

6.1    Events of Default Defined

With respect to each Obligor, each of the following is an "Event of Default:"

6.1.1failure by such Obligor to pay any amount payable by it hereunder on the
date due;

6.1.2if the validity or enforceability of any Security Document to which such
Obligor is a party shall be contested by any Person;

6.1.3if any representation or warranty made by or on behalf of such Obligor in
this Agreement, in any other Fundamental Document or in any certificate, report
or financial or other statement furnished to the Lender at any time under or in
connection with this Agreement, any other Fundamental Document or any other such
document or agreement shall have been untrue in any material respect when made
or deemed to have been made;

6.1.4default by such Obligor in the observance or performance of its covenants
set forth in (i) Clause 5; or (ii) default by such Obligor in the observance or
performance of its obligation to maintain the value of the Custodial Account
maintained in its name in accordance with clause 1 of the Security Agreement
between it and the Lender;

6.1.5default by such Obligor in the observance or performance of any other
covenant or agreement contained in this Agreement or any other Fundamental
Document and the continuance thereof unremedied for 10 days after receipt by
such Obligor of written notice of such default from the Lender;

6.1.6an order shall be made by a competent court or a resolution shall be passed
for the winding up or dissolution or rehabilitation of the Parent or such
Obligor save for the purposes of amalgamation, merger, consolidation,
reorganization or other similar arrangement on terms approved by the Lender (not
involving the insolvency of the Parent or such Obligor) and save that if any
such order or resolution is sought in an involuntary proceeding against any such
Person, such Person shall have thirty (30) days from the commencement of such
proceeding to obtain an order staying, vacating or dismissing such proceedings,
or a petition shall be presented to, or an order shall be made by a competent
court for the appointment of, an administrator of the Parent or such Obligor and
such petition or order shall not have been stayed, vacated or dismissed within
thirty (30) days after the presentation of such petition or the making of such
order;

6.1.7the Parent or such Obligor shall cease to carry on the whole or
substantially the whole of its business, save for the purposes of amalgamation,
merger, consolidation, reorganization or other similar arrangement (not
involving or arising out of the insolvency of the Parent or such Obligor) which
is permitted hereunder, or the Parent or such Obligor shall suspend payment of
its debts generally or shall be unable to, or shall admit inability to, pay its
debts as they fall due, or shall be adjudicated or found bankrupt or insolvent
by any competent court in a voluntary or involuntary bankruptcy or insolvency
proceeding and, in the case of an involuntary proceeding, such adjudication or
finding is not stayed, vacated or dismissed for thirty (30) days, or shall enter
into any composition or other similar arrangement with its creditors generally;

6.1.8a receiver, administrator, liquidator or other similar official shall be
appointed in relation to the Parent or such Obligor or in relation to the whole
or a substantial part of its assets or to the Collateral or a distress,
execution or other process shall be levied or enforced upon or out against, or
any encumbrancer shall take possession of, the whole or a substantial part of
its assets or the Collateral and in any of the foregoing cases, such action or
person shall not be discharged, dismissed, vacated, stayed or bonded within
thirty (30) days;

18

--------------------------------------------------------------------------------



6.1.9any seizure, vesting or intervention by or under authority of a government
occurs, by which the Parent's or such Obligor's management is displaced or its
authority in the conduct of its business is curtailed;

6.1.10default by the Parent or such Obligor in (i) any payment of principal of
or interest of any Indebtedness beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity, provided that the aggregate principal amount of all such
Indebtedness which would then become due and payable would equal or exceed, in
the case of the Parent or such Obligor, $15,000,000; or

6.1.11One or more judgments or decrees shall be entered against the Parent or
such Obligor involving in the aggregate a liability (to the extent not paid or
covered by insurance) of, in the case of the Parent or such Obligor, $15,000,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days after the entry
thereof.

6.1.12The Net Worth of the Parent shall be less than $750,000,000 as of the end
of any fiscal quarter.

6.2    Remedies

6.2.1Without limiting any other rights or remedies of the Lender provided for
elsewhere in this Agreement or any other Fundamental Document, or by applicable
law, or in equity, or otherwise, (i) if any Event of Default shall occur and be
continuing with respect to either Obligor, the Lender may, by notice to such
Obligor, declare all amounts owing under this Agreement and any Letters of
Credit (whether or not such Letter of Credit Obligations be contingent or
unmatured) issued at the request of either Obligor to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Obligor, and (ii) if any Event of
Default shall occur and be continuing with respect to the Parent, the Lender
may, by notice to each Obligor, declare all amounts owing under this Agreement
and any Letters of Credit (whether or not such Letter of Credit Obligations be
contingent or unmatured) issued at the request of either Obligor to be forthwith
due and payable, whereupon all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Obligor. The Lender may
immediately take any and all remedies with respect to the Collateral permitted
by the Security Documents.

6.2.2Upon declaration as provided for above, each Obligor shall, as specified in
written notice by the Lender, either (i) immediately deliver to the Lender, any
amounts required to be paid in accordance with sub-clause 5.1.3 hereof (the
"Letter of Credit Amount"), or (ii) with the consent of the Beneficiary or
Beneficiaries thereof, cause any Letters of Credit to be cancelled forthwith in
a manner satisfactory to the Lender. In addition to providing the Letter of
Credit Amount, each Obligor shall provide the Lender with any documentation as
the Lender may from time to time request to perfect its rights in the Letter of
Credit Amount, including, without limitation, pledge agreements and financing
statements in form and substance satisfactory to the Lender. The Lender shall
hold the Letter of Credit Amount in its own

19

--------------------------------------------------------------------------------



name, for the exclusive purpose of applying such Letter of Credit Amount toward
the immediate payment of amounts which are thereafter drawn under any Letter of
Credit, and, to the extent of such payment, the Reimbursement Obligations shall
be deemed to be satisfied. Upon the expiry date of all Letters of Credit, any
Letter of Credit Amount remaining after satisfaction of all Reimbursement
Obligations shall be remitted to the order of the relevant Obligor. Each Obligor
shall remain liable for the relevant amount of any deficiency in respect of its
Letter of Credit Obligations and Reimbursement Obligations.

6.2.3Upon the occurrence and during the continuation of any Default or Event of
Default under this Agreement, no Letter of Credit shall be issued, renewed or
extended under this Agreement without the consent of the Lender.


7.    MISCELLANEOUS

7.1    Amendments and Waivers

No amendment or waiver of any provision of this Agreement or any other
Fundamental Document nor consent to any departure by either Obligor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Lender and such Obligor and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

7.2    Addresses for Notices

All notices and other communications provided for hereunder shall be in writing
unless otherwise stated herein and shall be delivered by e-mail, fax, hand
delivery, or recognized courier service that provides delivery within two
Business Days:

if to Arch Reinsurance, at:

Wessex House
45 Reid Street
Hamilton HM 12
Bermuda
Attn: Controller
Telephone: +1 (441) 278-9200
Facsimile: +1 (441) 278-9230
E-mail: janine.trench@archreinsurance.bm


if to Arch Insurance, at:

One Liberty Plaza
53rd Floor
New York, NY 10006
Attn: Controller
Telephone: +1 (212) 651 6502
Facsimile: +1 (646) 746 8109
E-mail: rtaraz@archinsurance.com

20

--------------------------------------------------------------------------------



With a copy to Arch Capital Services Inc. at

20 Horseneck Lane
Greenwich, Connecticut 06830
USA
Attn: President
Telephone: +1 (203) 862-4300
Facsimile: +1 (203) 861-7240
E-mail: lpetrillo@archcapservices.com

if to the Lender, at

54 Lombard Street
London EC3V 9EX
England
Attn: Richard Askey/Malcolm Heard/Brendan Mahoney
Telephone: +44 (0) 207 699 3124/3314 or switchboard +44 (0) 207 699 5000
Facsimile: +44 (0) 207 699 2407
E-mail: Richard.G.Askey@barclayscorporate.com

Malcolm.Heard@barclayscorporate.com or Brendan.Mahoney@barclayscorporate.com and
shall be effective when delivered at the address specified in or pursuant to
this Clause, or such other address notified to the other party in writing.

7.3    Successors and Assigns

This Agreement is a continuing obligation of each Obligor and shall, until the
date on which all amounts due and owing hereunder are paid in full (i) be
binding upon the Obligors, its successors and assigns, and (ii) inure to the
benefit of and be enforceable by the Lender and its successors and assigns,
provided that any assignment of this Agreement or any part hereof by either
Obligor shall be void.

7.4    Payment of Expenses and Taxes; Indemnities

7.4.1(i) Each Obligor hereby agrees severally, and not jointly, to pay or
reimburse the Lender for all its out-of-pocket costs and expenses incurred in
connection with the development, preparation and attention to the execution of
the Fundamental Documents, and of documents embodying or relating to amendments,
waivers or consents with respect to any of the foregoing, including the
reasonable fees and out-of-pocket costs and expenses of counsel to the Lender,
(ii) each Obligor agrees severally, and not jointly, to pay and to save the
Lender from all registration, recording and filing fees and all liabilities with
respect to, or resulting from, any delay by such Obligor in paying stamp and
other Taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, any of the Fundamental Documents
or any amendment, waiver or consent with respect thereto or the consummation of
any of the transactions contemplated thereby, (iii) each Obligor agrees
severally, and not jointly, to pay or reimburse the Lender for all its
out-of-pocket costs and expenses incurred in connection with the preparation and
attention to the execution and issuance of Letters of Credit issued at the
request of such Obligor and (iv) each Obligor agrees severally, and not jointly,
to pay or reimburse the Lender for all out-of-pocket costs and expenses incurred
by it in connection with the enforcement or preservation of any rights against
such Obligor under or in respect of this Agreement and the other Fundamental
Documents (including the fees and expenses of lawyers retained by the Lender,
including the allocated costs of internal counsel, and remuneration paid to
agents and experts not in the

21

--------------------------------------------------------------------------------



full-time employ of the Lender for services rendered on behalf of the Lender) on
a full indemnity basis. All such amounts will be paid by each Obligor on demand.

7.4.2Each Obligor agrees severally, and not jointly, to indemnify the Lender,
and its directors, officers, employees, agents and Affiliates from, and hold
each of them harmless against, any and all claims, damages, losses, liabilities,
costs and expenses (including without limitation, reasonable fees and
disbursements of counsel) arising as a consequence of (i) any failure by such
Obligor to pay the Lender, as required under this Agreement, punctually on the
due date thereof, any amount payable by such Obligor to the Lender or (ii) the
acceleration, in accordance with the terms of this Agreement, of the time of
payment of any of the Reimbursement Obligations of such Obligor, except to the
extent caused by the Lender's negligence or wilful misconduct or breach of this
Agreement. Such losses, costs or expenses may include, without limitation,
(i) any costs incurred by the Lender in carrying funds to cover any overdue
principal, overdue interest, or any other overdue sums payable by such Obligor
to the Lender or (ii) any losses incurred or sustained by the Lender in
liquidating or reemploying funds acquired by the Lender from third parties.

7.4.3Each Obligor agrees severally, and not jointly, to indemnify the Lender,
and its directors, officers, employees, agents and Affiliates from, and hold
each of them harmless against, any and all claims, damages, liabilities, losses,
costs and expenses (including without limitation, reasonable fees and
disbursements of counsel) arising out of or by reason of any investigation or
litigation or other proceedings (including any threatened investigation or
litigation or other proceedings) with respect to such Obligor relating to any
transaction contemplated by this Agreement or any other Fundamental Document,
any actions or omissions of such Obligor or any of such Obligor's directors,
officers, employees or agents in connection with this Agreement or any other
Fundamental Document, including without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or wilful
misconduct of the Person to be indemnified).

7.4.4If in any case set out above, the Lender cannot determine which Obligor is
the appropriate party to pay any such costs and expenses, the Obligors shall pay
the demanded amount on a 50%-50% pro-rata basis.

7.5    Right of Set-Off

Each Obligor agrees that, in addition to (and without limitation of) any right
of setoff, banker's lien or counterclaim the Lender may otherwise have, the
Lender shall be entitled, at its option, to offset balances (general or special,
time or demand, provisional or final, and regardless of whether such balances
are then due to such Obligor) held by it for the account of such Obligor at any
of the Lender's offices, in Dollars or in any other currency, against any amount
payable by such Obligor under this Agreement or any Letter of Credit that is not
paid when due, taking into account any applicable grace period, in which case it
shall promptly notify such Obligor thereof, provided that the Lender's failure
to give such notice shall not affect the validity thereof. In furtherance
thereof, each Obligor hereby grants to the Lender, a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
the Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property of such Obligor, now or hereafter in
the possession, custody, safekeeping or control of the Lender or any entity
under the control of Fleet National Bank and its successors and assigns or in
transit to any of them. At any time after the occurrence of an Event of Default,
without demand or notice (any such notice being expressly waived by each
Obligor), the Lender may setoff the same or any part thereof and apply the same
to any liability or obligation of such Obligor even though unmatured

22

--------------------------------------------------------------------------------



and regardless of the adequacy of any other collateral securing such Obligor's
obligations hereunder. ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES EACH
OBLIGOR'S OBLIGATIONS HEREUNDER, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE OBLIGOR, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. At the option of the Lender, if
there is a separate revolving line of credit, line of credit, or other credit
facility existing between the Lender and such Obligor, the Lender is irrevocably
authorized to satisfy such Obligor's reimbursement obligation to the Lender, in
whole or in part, by making an advance under such facility.

7.6    Governing Law

This Agreement, and the rights and obligations of the parties hereunder, shall
be governed by, and construed in accordance with the laws of the State of New
York without giving effect to the choice of law or conflicts of law principles
thereof.

7.7    Consent to Jurisdiction

Each Obligor hereby expressly submits to the non-exclusive jurisdiction of all
federal and state courts sitting in the State of New York, and agrees that any
process or notice of motion or other application to any of said courts or a
judge thereof may be served upon such Obligor within or without such court's
jurisdiction by registered or certified mail, return receipt requested, or by
personal service, at such Obligor's address (or at such other address as such
Obligor shall specify by a prior notice in writing to the Lender), provided
reasonable time for appearance is allowed. Each Obligor hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
to any suit, action or proceeding arising out or relating to this Agreement
brought in any federal or state courts sitting in the State of New York and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, the Lender may sue each Obligor in any
jurisdiction where such Obligor or any of its assets may be found and may serve
legal process upon such Obligor in any other manner permitted by law.

7.8    Waiver of Jury Trial

EACH OBLIGOR AND THE LENDER MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE
ADMINISTRATION OF THIS AGREEMENT OR ENFORCEMENT OF THE FUNDAMENTAL DOCUMENTS,
AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY LAW, EACH OBLIGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
OBLIGOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS
REPRESENTED,

23

--------------------------------------------------------------------------------



EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE LENDER TO ENTER INTO THIS AGREEMENT AND THE OTHER FUNDAMENTAL
DOCUMENTS.

7.9    Interest

All agreements between the Lender and each Obligor are hereby expressly limited
so that in no contingency or event whatsoever shall the amount paid or agreed to
be paid to the Lender for the use or the forbearance of the indebtedness
evidenced hereby exceed the maximum permissible under applicable law. As used
herein, the term "applicable law" shall mean the law in effect as of the date
hereof; provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then this Agreement shall be
governed by such new law as of its effective date. In this regard, it is
expressly agreed that it is the intent of the Lender and each Obligor in the
execution, delivery and acceptance of this Agreement to contract in strict
compliance with the laws of the State of New York from time to time in effect.
If, under or from any circumstances whatsoever, fulfilment of any provision
hereof or of any of the agreements executed herewith at the time of performance
of such provision shall be due, shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
circumstances whatsoever the Lender should ever receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest. This provision shall control every
other provision of all agreements between each Obligor and the Lender.

7.10    Table of Contents and Captions

The Table of Contents hereof and captions herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

7.11    Integration

This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Letter of Credit and
Reimbursement Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement.

7.12    Counterparts

        This Agreement may be executed in multiple counterparts each of which
shall be an original and all of which when taken together shall constitute but
one and the same Agreement.

24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers, as an instrument under seal, as of
the date first above written.

 
   
ARCH REINSURANCE LTD., as Obligor    
By:
 
 
Name:
 
 
Title:
 
 

ARCH INSURANCE COMPANY, as Obligor

 

 
By:
 
 
Name:
 
 
Title:
 
 

BARCLAYS BANK PLC, as Lender

 

 
By:
 
 
Name:
 
 
Title:
 
 

25

--------------------------------------------------------------------------------





QuickLinks


ARCH REINSURANCE LTD. AND ARCH INSURANCE COMPANY AS OBLIGORS WITH BARCLAYS BANK
PLC AS LENDER AMENDMENT AGREEMENT RELATING TO A LETTER OF CREDIT AND
REIMBURSEMENT AGREEMENT DATED AS OF 25 NOVEMBER 2003
SCHEDULE 1 CONDITIONS PRECEDENT
SIGNATURES
DATED AS OF NOVEMBER 25, 2003 (AS AMENDED AND RESTATED ON AUGUST 19, 2004) AND
ARCH REINSURANCE LTD. AND ARCH INSURANCE COMPANY as Obligors and BARCLAYS BANK
PLC as Lender
AMENDED AND RESTATED LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
CONTENTS
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
